Title: To George Washington from Benjamin Goodhue, 2 June 1789
From: Goodhue, Benjamin
To: Washington, George



New York June 2d 1789

Mr Goodhue from Massachusetts, would wish respectfully to recommend to the President of the United States, as a proper person for the collection of the Revenue at the port of Glocester in that State, if any such should be appointed, Epes Sargent esqre with whom he has had a long and intimate acquaintance

and from that acquaintance and living in his neighbourhood, can venture in the fullest manner to declare him to be a person of education and abilities and in his opinion every way qualified to discharge the duties of such an Office with honour & fidelity.
